Order entered November 29, 2021




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-21-00788-CV

         IN THE INTEREST OF L.A.M. AND L.A.M., CHILDREN

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-20368

                                     ORDER

      Before the Court is appellant’s November 23, 2021 response to this Court’s

October 28 order regarding the reporter’s record.    In the response, appellant

confirms that she paid the reporter’s fee on November 19. We construe the

response as a motion for extension of time to file the reporter’s record. We

GRANT the motion. We ORDER LaToya Young to file the reporter’s record on

or before December 20, 2021.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Young and all parties.

                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE